Citation Nr: 0004684	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969, and from December 1969 to February 1971.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Jackson, Mississippi 
(hereinafter RO).

The veteran was scheduled for a psychiatric examination in 
May 1996, based upon a claim for entitlement to service 
connection for post-traumatic stress disorder, but failed to 
appear.  A rating decision in August 1998, denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  However, in August 1998, the 
veteran stated that he had never been informed of the VA 
examination scheduled in May 1996, and requested that the RO 
reschedule this examination.  The Board notes that there is 
no evidence in the claims file that the veteran was informed 
of the May 1996 examination.  Accordingly, this issue is 
referred to the RO to schedule a VA psychiatric examination, 
if it has not already done so.  


FINDINGS OF FACT

1.  The veteran has completed three years of college and has 
work experience as an inventory management specialist.  He 
was last employed in 1993.  

2.  Service connection is currently in effect for amputation, 
left arm (minor) below insertion of deltoid, residuals of 
shell fragment wound, rated as 70 percent disabling; 
residuals, shell fragment wound, right thigh with partial 
peroneal nerve palsy; absent extensor hallucais longus 
function and limitation of motion of the right ankle, 
assigned a 40 percent disability rating; limitation of 
motion, left shoulder, residual shell fragment wound and 
fracture proximal humerus, rated as 20 percent disabling; 
residuals, wounds, Muscle Group XIII and XIV, left rated as 
wound moderate Muscle Group XIV, left, evaluated as 10 
percent disabling; residuals, shell fragment wound, left ear, 
and bilateral sensorineural hearing loss, both rated as 
noncompensably disabling.  The veteran has a combined 
disability rating of 90 percent.

3.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining and retaining all 
forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating for 
compensation purposes based upon individual unemployability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA medical records have been included in 
his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

The veteran contends that due to his service-connected 
disorders he is unemployable.  Total ratings for compensation 
purposes may be assigned where the combined schedular rating 
for the veteran's service-connected disability or 
disabilities is less than 100 percent when it is found that 
the service-connected disabilities are sufficient to render 
the veteran unemployable without regard to either his 
advancing age or the presence of any nonservice-connected 
disorders.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  
The provisions of 38 C.F.R. § 4.16(a), establish that total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, and when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  However, if there is only one such disability, 
this disability must be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for amputation, 
left arm (minor) below insertion of deltoid, residuals of 
shell fragment wound, rated as 70 percent disabling; 
residuals, shell fragment wound, right thigh with partial 
peroneal nerve palsy; absent extensor hallucais longus 
function and limitation of motion of the right ankle, 
assigned a 40 percent disability rating; limitation of 
motion, left shoulder, residual shell fragment wound and 
fracture proximal humerus, rated as 20 percent disabling; 
residuals, wounds, Muscle Group XIII and XIV, left rated as 
wound moderate Muscle Group XIV, left, evaluated as 10 
percent disabling; residuals, shell fragment wound, left ear, 
and bilateral sensorineural hearing loss, both rated as 
noncompensably disabling.  The veteran has a combined 
disability rating of 90 percent.  Hence, the veteran meets 
the § 4.16(a) threshold rating requirements.

Additionally, when adjudicating a claim of entitlement to a 
total rating for compensation purposes based upon individual 
unemployability, the VA must determine if there are 
circumstances, apart from nonservice-connected conditions and 
advancing age, that would justify a total disability rating 
based on unemployability by placing this particular veteran 
in a different position than other veterans with the same 
combined disability evaluation.  See 38 C.F.R. §§ 4.1, 4.15 
(1999); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Van Hoose, 4 Vet. App. 
at 363.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
Id.  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a).

The veteran's service medical records reveal that he incurred 
multiple fragment wounds as the result of a booby trap 
explosion while in Vietnam in 1970.  The wounds resulted in a 
traumatic amputation below the elbow on the left, fractured 
humerus on the left, laceration of the axillary artery on the 
left, flesh wounds to the right thigh, and fragment wounds to 
the left leg.  On the day of the injury, the veteran 
underwent a completion of a left below-elbow amputation.  
Diagnoses on hospital discharge in September 1970, were 
multiple fragment wounds, left ear, left upper extremity and 
both lower extremities; left below-elbow amputation; 
comminuted, open fracture of the proximal left humerus; 
laceration of the left axillary artery; contracture of the 
left shoulder joint; severe contracture of the left elbow; 
right peroneal nerve palsy, partial, with absent extensor 
hallucis longus function and weakness of the dorsiflexors; 
cicatrix, moderately severe, right posterior thigh; multiple 
scars of both lower extremities, and mild contracture of the 
right ankle.  In March 1971, the veteran underwent a left 
elbow disarticulation.  

The record discloses that a total rating for compensation 
purposes based upon individual unemployability was granted 
from service discharge in 1971 until the veteran became 
employed in 1978.  The evidence reveals that the veteran's 
employment ended in April 1993, based upon a voluntary 
separation incentive program.  

A VA examination conducted in April 1995, reported a loss of 
the left arm, amputated in the lower third.  There were scars 
on the left ulnar arm, which was atrophied.  Scars were also 
shown on the left anterior axilla, the right leg, and the 
left thigh and calf.  It was reported that these injuries had 
retained foreign bodies that occasionally came out.  The 
scars on the right and left thighs were deep and involved 
muscle loss at the time of the sutures.  The diagnoses 
included status post left arm amputation for shrapnel wound 
with multiple wounds over the body, especially the right leg, 
left leg, and left arm; generalized arteriosclerosis with 
coronary artery sclerosis and insufficiency with possible 
angina; hearing deficit; seborrhea; and diverticulosis.  A VA 
examination conducted in July 1995, found a moderately 
severe, high frequency sensorineural hearing loss, 
bilaterally.  Private medical records dated in 1999, revealed 
severe ischemic heart disease.

The veteran contends that he began having increased physical 
problems associated with his service-connected disabilities 
and missed over 600 hours of work in 1990 and 1991.  He 
states that he took an early separation from the job due to 
an increase of manifestations of his service-connected 
disorders, which resulted in the inability to work 
effectively and efficiently.  In conjunction with his claim 
for a total rating for compensation purposes based upon 
individual unemployability, in July 1994, the veteran 
submitted a list of employers he had sought to obtain 
employment subsequent to his voluntary separation in 1993.  
Where the veteran submits a well-grounded claim for a total 
rating for compensation purposes based upon individual 
unemployability, as he has done here, the VA may not reject 
that claim without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  The Board 
recognizes that the veteran has significant nonservice-
connected disorders; however, based on the evidence of 
record, the Board concludes that a reasonable doubt exists as 
to whether the veteran's multiple service-connected 
disabilities, in and of themselves, preclude all forms of 
gainful employment.  Under the provisions of 38 U.S.C.A. § 
5107(b), such doubt must be resolved in the veteran's favor.  
Accordingly, entitlement to a total rating for compensation 
purposes based upon individual unemployability is warranted.

Additional medical records were received by the Board in 
November 1999.  Submission of additional evidence following 
certification of an appeal must be referred to the RO for 
review and preparation of a supplemental statement of the 
case, unless the veteran waives this procedural right.  
38 C.F.R. § 20.1304(c) (1999).  This procedural right was not 
waived with regard to the aforementioned evidence.  However, 
based upon the favorable disposition of this case by the 
Board, the veteran has not been prejudiced by proceeding with 
appellate review on this issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

ORDER

Entitlement to a total rating for compensation purposes based 
upon individual unemployability is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

